I concur in the rules of law announced in syllabi I to 7, inclusive. I dissent as to the syllabus 8. I concur as to syllabus 9, and agree that the record in this case does not show that the proceeds of the sale of the school building sold by the board of education was placed to the credit of the general fund, and for *Page 582 
that reason the protest was erroneously sustained by the Court of Tax Review. Such proceeds should have been placed to the credit of the sinking fund. Protest of Reid et al.,160 Okla. 3, 15 P.2d 995. The money derived from the sale of the school was not accounted for in the budget of the school district; it was not placed to the credit of either the general or sinking fund, but was spent, without being appropriated. In my opinion this constituted an unlawful expenditure of public funds. A public officer may not disregard the statutory requirements relating to the expenditure of public funds. Neither the good faith of the public officer nor the financial advantage to the school district can excuse the conduct of the public official in this transaction.